Case 3:19-cv-01412-MMH-MCR Document 77 Filed 03/04/20 Page 1 of 15 PageID 615




                              IN THK UNITED STATES DISTRICT COURT
                              FOR THK MIDDLE DISTRICT OF FLORIDA

  C.K., an individual,

            Plaintiff,


                                                                 Case No.
  WYNDHAM HOTELS AND RESORTS,
  INC., HILTON WORLDWIDE                                         3:19-cv-01412
  HOLDINGS, INC., MARRIOTT
  INTERNATIONAL, 1NC., INTER-
  CONTINENTAL HOTELS
  CORPORATION, and HYATT HOTELS
  CORPORATION,

            Defendants.




                    INTER-CONTINENTAL HOTELS CORPORATION'S
              RESPONSE TO PLAINTIFF'S MOTION FOR PROTECTIVE ORDER
                  AND LEAVE TO PROCEED ANONYMOUSLY IECF No. 21


            Defendant,    Inter-Continental   Hotels Corporation   ("IHC"), through undersigned        counsel,

 hereby responds to Plaintiff's Motion for Protective Order and Leave to Proceed Anonymously

 ("Motion     for Protective Order" ), and states as follows;

            IHC is sympathetic      to the plight of sex-trafficking   victims, and understands    the deeply

 personal     and sensitive    nature   of the facts alleged by Plaintiff. However,    in light   of   pending,

 dispositive Motions to Dismiss filed by IHC             [ECF No. 57], Hilton Worldwide Holdings, Inc.

 [ECF No. 20], Wyndham Hotels and Resorts, Inc, [ECF No. 59], Marriott International, Inc. [ECF

 No. 58], and Hyatt Hotels Corporation [ECF No. 61], IHC states that the Court does not need to

 examine the protective order issue until such time as the Court determines             Plaintiff can state a

 claim. Determination       of the scope of a protective order is premature    and unnecessary    at this time.
Case 3:19-cv-01412-MMH-MCR Document 77 Filed 03/04/20 Page 2 of 15 PageID 616




          Should the Court be inclined to address Plaintiff's             Motion for Protective Order before

 rendering a decision on the Motions to Dismiss, IHC believes the Parties can reach a compromise.

 Although civil plaintiffs are usually not entitled to proceed anonymously,'HC                is receptive to the

 entry   of a protective order      that grants Plaintiff anonymity   in all pre-trial, public filings associated

 with this case. This should provide a sufficient level           of protection for Plaintiff     against fears   of

 retaliation by her traffickers.

          Plaintiff's Motion for Protective Order, although           somewhat     vague, asks for anonymity

 protection beyond public filings, including that Defendants be barred from "finther dissemination

 of [her] information." (Mot. P. 2). If Plaintiff is       asking to restrict IHC from anv use       of Plaintiff's

 identity, this goes too far and would, despite Plaintiff s argument, prejudice IHC's ability to fairly

 conduct discovery. Indeed, such a restriction would virtually               prevent IHC from being able to

 investigate      Plaintiff's   allegations.   Without the ability to use Plaintiff's     name to conduct its

 investigation,      IHC would effectively have no way to independently             determine     the veracity    of

 Plaintiff's allegations. For example, IHC would not be able to effectively interview employees                   of

 the independently-owned           hotel identified in the complaint and would also be unable to effectively

 interview law enforcement.

          Given the need for defendants           like IHC to investigate   serious allegations    levied against

 them, courts have permitted            the use of plaintiffs'dentities      for "discovery purposes        on the




 'ee,   e.g., Doe v. Gong Xi Fa Cai, Inc., No. 19-cv-2678 (RA), 2019 WL 3034793, at *2 (S.D.N.Y.
 July 10, 2019) (denying a plaintiff's motion to proceed anonymously in her sexual misconduct
 lawsuit because she had not provided "direct evidence linking disclosure of her name to a specific
 physical or mental injury") (citation omitted); Doe v. Paychex, Inc., 2020 WL 219377, at ~10 (D,
 Conn. Jan. 15, 2020) ("Even in cases [involving] sensitive and personal privacy interests, courts
 have denied plaintiffs'otions      to proceed anonymously where they "do[] not assert that the
 disclosure of [their] name[s] would subject [them] to retaliatory physical or mental harm.")
 (citation omitted).
Case 3:19-cv-01412-MMH-MCR Document 77 Filed 03/04/20 Page 3 of 15 PageID 617




 condition that defendants do not disclose it to the general public." See Plaintiffs 4 1-21 v. Cty.                   of

 Suffolk, 138 F. Supp. 3d 264, 277           (E.D.N.Y. 2015); Doe           v.   De Amigos, LLC, CV 11-1755 (ABJ),

 2012 WL 13047579, at ~3 (D.D.C. Apr. 30, 2012) (granting leave to proceed anonymously,                              but

 noting that "defendants        will not be barred from revealing plaintiff s identity during discovery");

 John Doe 140         v.    Archdiocese     of Portland    in Oregon,            249 F.R.D. 358, 360 (D. Or. 2008)

 (permitting      plaintiff   to proceed         anonymously     in pleadings        where   the "defendants     kn[e]w

 [plaintiff's] true identity, and that discovery informed by such knowledge                     [was] ongoing"); Doe

 v. Evans,      202 F.R.D, 173, 176 (E,D. Pa, 2001) (granting plaintiff leave to proceed under a

 pseudonym        in public     filings but denying       plaintiff's      request   for entry of a protective    order

 concerning       the plaintiff's     identity    with provisions       that could impede      defendants'iscovery

 efforts).

             Accordingly,     IHC proposes that any protective order permitting                Plaintiff the ability to

 proceed anonymously           in pre-trial filings     also permits IHC the good-faith discretion to use her

 identity for the purpose        of investigating     the claims and allegations in this lawsuit.       The proposed

 protective order offered to the Court by Hilton Worldwide Holdings, Inc.                     ("Hilton" ) [ECF No.   34,

 Exhibit A] would satisfy the Parties'espective                concerns, though IHC reserves the right to revisit

 the issue     of Plaintiff   s use   of a pseudonym at        any trial    of this case. A draft order   that amends

 Hilton's proposed order by adding Paragraph               10, which directs the parties to address this issue in

 the pretrial order, is attached for the Court's review as Exhibit A. Indeed, this same Plaintiff's




    Although IHC agrees that Plaintiff should be permitted to proceed anonymously in pre-trial
 filings and court proceedings, IHC reserves the right to revisit plaintiff s anonymity in the event
 the case is tried to a jury. See Larson v. Rubin, No. 17-cv-6404-BMC-SMG, 2019 WL 5291205,
 at *3 (E.D.N.Y. Oct. 18, 2019) (denying plaintiff's request to proceed to trial anonymously
 because it "would prejudice defendants'ights to an impartial fact-finder").
Case 3:19-cv-01412-MMH-MCR Document 77 Filed 03/04/20 Page 4 of 15 PageID 618




 firm, representing     a different plaintiff in a TVPRA matter pending in the Southern District of Ohio,

 has agreed to a substantially     similar order. See Exhibit   B, Stipulated Protective   Order in T.S. v.

 Intercontinental     Hotels &oup, et al., Case No. 2;19-CV-2970 (S.D. Ohio Nov. 25, 2019).

         IHC respectfully submits that the Court and the Parties should wait to work on a protective

 order until the Court resolves the pending Motions to Dismiss. Alternatively,       any protective order

 now entered should simultaneously         provide assurances for Plaintiff s anonymity     in court while

 also preserving      IHC's ability to carefully use Plaintiff s identity in good-faith to investigate the

 claims made in the lawsuit.

         Dated this 4th day     of March, 2020.


                                                   Respectfully submitted,

                                                   WICKER SMITH

                                                   Is/Michael A. Holtmann
                                                   Michael A. Holtmann
                                                   Florida Bar No. 981184
                                                   2800 Ponce de Leon Blvd Ste. 800
                                                   Coral Gables, FL 33134-6913
                                                   Telephone: (305) 461-8770
                                                   Facsimile: (305) 441-1745
                                                    mholtmann@wickersmith.corn

                                                    HOLLAND      4 KNIGHT      LLP

                                                    William N. Shepherd
                                                    Florida Bar No. 88668
                                                    222 Lakeview Avenue
                                                    Suite 1000
                                                    West Palm Beach, FL 33401
                                                    Telephone: (561) 883-2000
                                                    Facsimile: (561) 650-8399
                                                    William.shepherd@hklaw.corn
Case 3:19-cv-01412-MMH-MCR Document 77 Filed 03/04/20 Page 5 of 15 PageID 619




                                   HOLLAND dt KNIGHT LLP

                                   John M. Hamrick
                                   Georgia Bar No. 322079
                                   (pro hac vice application pending)
                                    1180 West Peachtree Street, NW
                                   Suite 1800
                                   Atlanta, GA 30309
                                   Telephone: (404) 817-8500
                                   Facsimile: (404) 881-0470
                                   john.hamrick@hklaw.corn

                                   Counsel for Inter-Continental
                                   Hotels Corporation
Case 3:19-cv-01412-MMH-MCR Document 77 Filed 03/04/20 Page 6 of 15 PageID 620




                1
               J
               1                                                A
                            E   A   I   A   1
                                                '
                                                    E   A   I
Case 3:19-cv-01412-MMH-MCR Document 77 Filed 03/04/20 Page 7 of 15 PageID 621




                               IN THK UNITED STATES DISTRICT COURT
                               FOR THK MIDDLE DISTRICT OF FLORIDA
                                      JACKSONVILLE DIVISION


    C.K,,

             Plaintiff

                                                                Case No.: 3:19-cv-01412-J-34MCR

    Wyndham       Hotels and Resorts, Inc.,
    et al.
             Defendants.




                                               PROTECTIVKORDER

             It is hereby ORDERED, pursuant to Fed. R. Civ. P. 26(c) and Fed. R. Civ. P. 5.2,

   that:

             1.      Plaintiff C.K. is permitted to proceed pseudonymously               throughout    the course             of

   these proceedings. However, Defendants reserve the right to seek alterations and/or revocation                             of

   this protective       order should    discovery   warrant   such modifications.       Plaintiff and Defendants

   (collectively, the "Parties" ) will reference Plaintiff by her initials of "C.K."or as "Plaintiff'n all

   filings, throughout      the course   of discovery,   and in all Court proceedings.

             2.      Counsel for Plaintiff shall provide to counsel for each defendant                Plaintiff's true

   identity and identifying      information    ("true identity") promptly following entry of this Protective

   Order by the Court. As used herein, true identity includes, but is not limited to, information                           such

   as:

                     a.        Name, maiden name, married name, nickname, and any alias name used at
                               any time, including, but not limited to, any names used at               Defendants'otels;
Case 3:19-cv-01412-MMH-MCR Document 77 Filed 03/04/20 Page 8 of 15 PageID 622




                      b.      Date    of birth;
                      c.      Social Security Number; and

                      d.      Current address and any prior addresses &om 2008 to present.

   Nothing in this Protective Order restricts the right        of Defendants to request &om Plaintiff      during

   the course     of discovery     any other information    that is linked or linkable to the true identity       of

   Plaintiff, such as, but not limited to, any medical, educational,         financial, employment,      or other

   identifying     information.    Nothing    in this Protective Order relieves Plaintiff   of the obligation to

   produce any discoverable documents or information that Plaintiff would otherwise be required to

   produce in the normal course         of discovery.

            3.        Counsel for Plaintiff shall provide to counsel for Defendants          the true identity    of

   Plaintiff's trafficker promptly following entry         of this Protective Order by     the Court. Nothing in

   this Protective Order prevents Defendants            from disclosing the identity   of the trafficker(s) if    it

   becomes necessary to the presentation          of their defenses.

            4.        The Parties, as well as their agents, employees, and assigns shall keep Plaintiff's

   true identity    confidential     during   and after the conclusion   of this matter.    Notwithstanding      the

   foregoing, the Parties may disclose Plaintiffs true identity to the following:

                              The Parties to this litigation, including any employees, agents, and
                              representatives of the Parties as needed to litigate any claims or defenses;

                              Counsel for the Parties and employees, agents, and representatives                  of
                              counsel as needed to litigate any claims or defenses;

                              Insurance claim adjusters, employees, agents, and representatives of the
                              Parties that are or may be required to pay any settlement or judgment in this
                              matter on behalf of the Parties to this litigation;

                      d.      The Court and court personnel;

                      e.      Court reporters, recorders, and videographers        engaged for depositions        or
                              video-taped trial testimony;

                      f.      Any mediator appointed by the Court or jointly selected by the Parties;


   ¹73384227 vl
Case 3:19-cv-01412-MMH-MCR Document 77 Filed 03/04/20 Page 9 of 15 PageID 623




                   g.         Any expert witness, outside consultant, or investigator retained specifically
                              in connection with this litigation;

                   h.         Any potential, anticipated, or actual fact witness and his or her counsel, but
                              only to the extent that Plaintiff's true identity will assist the witness in
                              recalling, relating, or explaining facts for purposes of interviews,
                              depositions, and/or testimony;

                   i.         Any custodian of records, but only to the extent that Plaintiff s true identity
                              will assist the custodian in obtaining and producing records;

                   j.         Independent providers of document reproduction, electronic discovery, or
                              other litigation services retained or employed specifically in connection
                              with this litigation;

                              Government agencies, agency personnel, and law enforcement, but only to
                              the extent that the disclosure of Plaintiff's true identity is necessary to
                              litigate any claims or defenses or to comply with any obligations or
                              requirements;

                   1.         Persons to whom disclosure is compelled by law, including (but not limited
                              to) by subpoena, warrant, or court order;

                   m.         Persons to whom disclosure is necessary in order for Defendants to obtain
                              relevant discovery or otherwise prepare a good-faith defense; and

                   n.         Other persons or entities as needed to litigate any claims or defenses upon
                              consent of the Parties. Consent shall not be unreasonably withheld;

            5.     All Parties and any third parties appearing         or submitting      filings in this case are

   required to redact the true identity and any identifying        information     (for example, Social Security

   Number, date   of birth,   address, medical records number)      of Plaintiff   in their filings with the Court.

            6.     To the extent any Party or non-party has questions or concerns about whether any

   forthcoming    filing complies with the requirements         of this Protective    Order, such party or non-

   party should seek leave     of Court prior to   submitting   any such filing.

            7.     Given this Protective Order, the failure to identify Plaintiff in the Complaint need

   not be addressed in the pleadings-stage      motions.




   ¹73384227 vl
Case 3:19-cv-01412-MMH-MCR Document 77 Filed 03/04/20 Page 10 of 15 PageID 624




             8.    This Protective Order is voided by any intentional action   of the   anonymous     Plaintiff

   or her counsel to communicate      with the media, to author news articles, provide interviews            to

   media, or request media appearances at court proceedings.

             9.    The Parties shall comply with the good faith meet-and-confer         requirement    in Fed.

   R. Civ. P. 37(a)(1) prior to seeking judicial intervention if there are any disputes relating to this

   Protective Order.

             10.   This Protective Order shall govern pre-trial proceedings        in this case, and any

    request by Plaintiff to use a pseudonym   during trial should be addressed at the time   of the   pre-trial

    order.




    SO ORDERED on this             day   of




    473384227 vl
Case 3:19-cv-01412-MMH-MCR Document 77 Filed 03/04/20 Page 11 of 15 PageID 625




                 1
                l
                 J
Case 3:19-cv-01412-MMH-MCR Document 77 Filed 03/04/20 Page 12 of 15 PageID 626
    Case: 2:19-cv-02970-ALM-EPD Doc 0: 33 Filed: 11/25/19 Page: 1 of 4 PAGEID 4: 233




                                     IN   THL& UI'&ll'I'KD STA'I'I&."S        DISTRICT                 COU14'I'~"014




                                               TI IE SOUTHERN DISTRICT                          OI&                OHIO
                                                       EASTERN DIVISION
     T,S.&

                        Plaintiff,                                        Case No..: 2."19-CV-2970
                                                                          Chief fudge Algcnon L. Marhley
                                                                          Chief Magfstraf'c Judge K.A. Preston
     INTERCONTINENTAL                      HOTELS                         Deavcrs
     GROUP, e/ a&I.



                                           STII'ULATKB PROTECTIVE ORDKR

             AND NO%& this 22th day of Novenjbej;                            20 I 9. upoj1 stlpulatiojl                              of the Pljunt     jf f   T.S.
     ("PfaintifT) and Defend;ujts              ChoiccHotcls          Internatlonjf&        Inc. and IntcrContinentaf                               Corporation

     (collectively, "Defendants"') (PlaintiA'aj1d              Defendants.             collectively,                   tlte
                                                                                                                              " Parties"    )&     it is hereby

     ORDI.;RI:D& pursuant to l:cd. R, Cjv. P. 26(c) «ujd I.cd, R, Cjv. I', &,2, that:



              1.         Counsel      foj'lajntjff. I,S., shall        provide to the I'espcctlvc colulsel fot'he Defendants

     the Plaintiffs     true identity      anti identifying      inforn1ation           ("tj'uc identity")                      upon     the catty      of    this

     Stipuh1tcd Protective Order by ihc Court. As used her«in, true idc»tity in«ludes, but Is not hmjted to,

     information      such as:



                                     Nanlc and any aljas Iuln1cs used            «It   «uly   tjn1c;

                         B.          Date of'birth;

                         C.          Social Security Iltlnlber; and
                         D,          Current      address     anti     any    prior           addresses                       from     2010 to present,
     Notivlthstaj1dlng        thc foj'cgoing& Defendants             expressly         I'cscl'vc tl'Icu'«espcctjvc                       I'lghts    to rc(fucst

     I'rom Pl;IintiIT during the cours«           o('discovery any oth«r inf'orn1ation that is linked or linkable to the

     true identity      of'laintif'I;      such     as, but not linjitcd               to, any medical,                         educational„         financial,

     cmployjn«nt,       or other inf'onn;1tion,        I&eftjtcdly,      Plaintif'I'grees                that nojhing                   in this     Stipulated

     Protective Order relieves I'IaintifT             of'hc    obligation        to produce any discoverable                                 documents          or

     inf'ormation     that PlaintifT 1voufd othcrwisc                be required           to produce                         in the normal          course
                                                                                                                                                                of'iscovery,
Case 3:19-cv-01412-MMH-MCR Document 77 Filed 03/04/20 Page 13 of 15 PageID 627

    Case: 2:19-cv-02970-ALM-EPD Doc                                        ¹: 33 Filed: 11/25/19                  Page: 2 of 4 PAGEID                 ¹: 234


                2,         I bc Plaintiff                 Is pcrmillcd      lo proccc(I f)sc(ldonyl'noLlslv              lhl'oughoUl       lhe coUL'scof

     thcsc pl'ocecdlngs,              I    hc Parlics cxcllislvcly                will rcfci'cncc thc Plaintiff through                 thc pscudonyfn
     "T.S," or        the "Pfaintif7                 in oil filings,       throughout           the course        of'iscovery.         ond in all Court

     pl'occcdlngs,



                3,         The        I &artles& Qs         weil as lhcil'gents,              employees,          and ilssigns shall keep the true

     identity     ot the Pltuntift                   T,S, confidential             during       and    after the conclusion             of this n)atter,

     Notwithstanding             the I'orcgoing,                    the Parties     moy     disclose       the Plaintiffs       true     identity   to the,

     fol lowing;



                                            I   hc    I   Qi'lies     to this     litigation,      ificlilding     ony      cmplovccs,      agents.    Qnd

     rcpl'csciltativcs     of thc          PQ1'lies as       nccdcd to litigate        11nv     clainls ol dcfcnscs;

                                            Counsel           f'r     thc Parties and employccs,                  agents,    and representatives         of
     counsel os needed to litigote Qny el&aims or dcf'enscs;

                           C,               The Court,, court personnel,                     and members            of'hc     jury; Couia reporters,
     fccol'de1's, Qn(f v1dcogi'Qphci's                    eng'1gc(f foi'epositions;

                           E.               Any niediator appointed by the Coutt or jointly selected by thc Parlics;

                                            Anv cxpcl'l Lvltncss, o(ltsldc consLll tool, ol'nvcstigaloi'ctal()cd                              specifically

     in connection with this litigation;

                           G,               Any potential, Anticipated, or actual fact witness ond his or hcr counsel, bin

     only to thc extent that th(. Plaintif't's                         lruc identity      LVIII   assist the witness in recalling,            relating, or

     explaining        facts   or.   it&   lcstifying;

                           H,               Any custodian               of'ecords,        but only to thc extent that thc Plainliffs                   true

     identity will assist the custodian in obtaining and producing                                      records;

                           f,               Independent              providers     of'document          rcpt'oduction,       electronic discovciy, or

     other litigation services retained or employed specifically in connection with this litigation,
                           J.               Government                agencies and agency personnel, but only to the extent tltat the

     disclosure of'PlaintitTs                   true identity          is ncccssary to litigate ony claims or defenses or lo con)ply

     &&vlth QUV      obligatioils ol'c(]Ull'cn)cnts; and
                                            Other persons or entities as needed to litigate any claims or defenses upon

     consent. of'thc Parties, Consent shall n()t be unreasonably                                      withheld.
Case 3:19-cv-01412-MMH-MCR Document 77 Filed 03/04/20 Page 14 of 15 PageID 628

    Case: 2:19-cv-02970-ALM-EPD Doc                                          ¹: 33 Filed: 11/25/19                   Page: 3 of 4 PAGEID                       ¹: 235


               4.                 I   I'lc   Court hlgl'lly disco(It'ages            the I'I)annal      II'Ill ilg   of any pic(ld ings or docun)cuts

     under seal. Nothing                     in this Stipulated           Protective Order authorizes the filing                  of protected           materials

     Undel'cQI,            I   his ITlcans that docun)cuts                  I'AQV   Aot t)c flic(t with thc Court under scat without                              prior

     pel'mission       as to each such tiling, upon nlotion llnd                               t'ot.   good clluse shoxvn, it)eluding                    the legal

     basis I'or filing under seal. Sec Procter                             4 G lmblc     Co. v. Bankers 'I"rust Co„78 I",3d 219 ('6th Cir,
     1996'}, Thus, the Parties may seek the Coul%'s pernlission                                         to file documents                that arc necessarily

     un-redacted           under seal in accordance with this process.



               5.                All Parties and Qny third-parties                      appeal'ln        ol'Ubmlttlng         f   itin    ~s ln   this   casi.'l'c
     required to redact thc true identity and any idcntif'ying                                 int'ortnlttion         (for cxan)pic, Social Security
     Nulnbcr, date of birth, I(tdrcss, medic;ll records number} of'thc PlaintitT in Ihcir filings with thc

     Court,



               6.                "I'o the extent aily Party or i)on-party                   has qucstioils or concerns about whether QAv

     forthcoming               filing complies with thc rcquircn)cnts                    ot this Protective Order, such party or nonparty

     should seek leave of Court prior to submlttmg                                   any such hling.



                                  Glvcn        tl'lls   Stipuliltcd   I   rotectlvc Ol'dcr„ thc Pill'iles agi'cc thc failUI'c to identity
     Plaintif'f'in     the Complaint                    need not be addressed on thc pleadings stage motions,



                                 Ttle Parties will con'iplv with thc good flail'I nlcct-and-contcI'eq(IIrcITlcnt                                         In   I'ed,

     R. Clv. P, 37(Q}( I } pl'lol'o seeking Judicull intel'vcntlon                                     if there al'c QAV      disputes I'cltltulg to this

     Stipulated Protective Order,

     SO STIPULATKD;
                                                                                         Alyson Tcrrcll
     J Corcv         Asav
                                                                                         Lir No.: 00tt2271
     Bar No,", 0090203
                                                                                         ULMER k HERNI; LLP
     MORGAN 4 MORGAN, P.A,
                                                                                         65 I;l)st State Street, Suite 1100
     333 IV. Vine St. Suite 1200                                                         Columbus, Ohio 43215
     Lexington, Kentucky 40507                                                                     fol')efcn(tant,       Choice                                   lotcls
                                                                                         Attorney                                                             I

     Attomcy         f'r       Plaintiff;      T,S,                                                      inc.
                                                                                         II'ltel'national,
     T. Michael
            Morgan                                                                       Sile(i ivI. Tunnel
     P& o     - Bar No,: 0062229
            //(Ic Vice                                                                   Pro I-tac Vice- Bar No.:
     MORGAN k MORGAN, P,A.                                                               13aker, Donclson, 13carman, Caldwell k
Case 3:19-cv-01412-MMH-MCR Document 77 Filed 03/04/20 Page 15 of 15 PageID 629
    Case: 2:19-cv-02970-ALM-EPD Doc 0: 33 Filed: 11/25/19 Page: 4 of 4 PAGEID 0: 236




     20 N Orange Ave,, Suite 1600             Herkosvitz, PC
     Orl;tndo, I'(L 3280 I                    420 20th Street Notth, Suite l400
     Attorney for Plaintiff,   T,S.           Bireinghatn, Alaban&a 35203
                                              Attorney    for   Dei'endant.   Choice         I-Iotels
                                                          lne.
                                              lntellrational,
                                              D. PatrKk Kahson
                                              1&eminger Co., LI'A
                                              200 South Civic Center Drive, Suite 800
                                              Colutnl3tN, Oh 432 15
                                              I" rntlt I: 131&asson(c() rert1nlger.coiH
                                              Attorney lor Del'endant,   Inter-Continental   Hotels
                                              Corporation
     1T IS SO OROERKB,



                                                Hive~(~h m~,»
                                         United Ktate~ila~istrate   Jt~dge
